DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 and 23-28 in the reply filed on 1/29/2021 is acknowledged.
3.	Claims 1-8 and 23-28 are currently pending and have been fully considered. Claims 9 and 17-20 are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6 and 23-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obrovac et al. (US 2011/0215280 A1), herein referred to as Obrovac.
With respect to claim 1, Obrovac teaches [0001-0005] composite particles for negative electrodes. The composite particles [0032] include an active metal phase comprising silicon (silicon domains), a conducting phase [0034] comprising a metal 
With respect to claim 2, Obrovac teaches [0034] the metal silicide can include metals such as titanium, chromium, manganese, iron, nickel and cobalt.
With respect to claim 6, Obrovac teaches [0039] the conducting phase comprising the metal silicide can be included on the exterior surface of the particles by incorporation of the metal silicide into the coating.
	With respect to claim 23, Obrovac teaches [0041-0042] the composite particles are dispersed in a polymeric binder and mixed with an electroconductive additive such as graphite to make a negative electrode layer.
	With respect to claim 24, Obrovac teaches [0042] additional electroconductive additives such as carbon black may be included.
	With respect to claim 25, Obrovac teaches [0044-0045] the negative electrode layer can be applied to a current collector.
	With respect to claim 26, Obrovac teaches [0047] a battery comprising a negative electrode, a positive electrode, an electrolyte and a separator interposed between the respective electrodes. The positive electrode [0046] is formed in a similar manner to the negative electrode.
6, LiBF4, LiAsF6, ethylene carbonate, diethyl carbonate and the like.
	With respect to claim 28, Obrovac teaches [0040] the positive electrode active material can be selected from lithium cobalt oxide (LiCoO2), lithium nickel oxide (LiNiO2) or a lithium mixed metal oxide comprising manganese, nickel and cobalt.

Allowable Subject Matter
Claims 3-5, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126.  The examiner can normally be reached on M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEWART A FRASER/Primary Examiner, Art Unit 1724